DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments	
	Regarding the newly added subject matter amended in the independent claims 1, 8 and 15 and new independent claim 20, the examiner contends that the arguments are moot in view of the 103 rejection in view of Un and Orr for claims 1-3, 5, 7-10 and 14; Un and Coin for claims 15-17 and 19-23; Un, Orr and Des Jardins for claims 4 and 11; and Un, Coin and Des Jardins for claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Un (US PG Pub 20160163332) in view of Orr (US PG Pub 20170358302).
As per claims 1 and 8, Un discloses a method, system and non-transitory computer readable medium comprising: 	receiving a natural utterance via a user device, the natural utterance including a command and at least one emotion feature (Un; Fig. 2, item 210; p. 0024 – speech input is received); while emotion type classification block 320 generates an appropriate emotion type, represented by emotion type code 240.1b, 
	As per claims 2 and 9, Un discloses the method and system of claims 1 and 8, further comprising, with the emotion processor, mapping the at least one emotion feature to an emotion (Un; p. 0040 – emotion type code 240.1b may include a specification of both the emotion (e.g., "happy," etc.) as well as a degree indicator indicating the degree to which that emotion is exhibited (e.g., a number from 1-5, with 5 indicating "very happy"). In an exemplary embodiment, emotion type code 240.1b may be expressed in a format such as specified in an Emotion Markup Language (EmotionML) for specifying one of a plurality of predetermined emotion types that may be imparted to the output speech).	As per claims 3 and 10, Un discloses the method and system of claims 2 and 9, wherein the mapping is partially based on an identity of a user (Un; Fig. 3, item 301; Fig. 4, items 402-.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Un in view of Orr and further in view of Des Jardins (US PG Pub 20170055895).
 	As per claims 4 and 11, Un in view of Orr discloses the method and system of claims 2 and 9, upon which claims 4 and 11 depend.	Although Un teaches a plurality of types of computing devices. Un fails to explicitly teach wherein the mapping is partially based on a type of the user device. Des Jardins does .
	Claims 15-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Un in view of Coin (US PG Pub 20130031476).
	As per claims 15 and 20, Un discloses a method and system comprising: 
	receiving a natural utterance via a user device, the natural utterance including a command and at least one emotion feature (Un; Fig. 2, item 210; p. 0024 – speech input is received); 
	providing a digital representation of the natural utterance to each of an emotion processor and a command processor (Un; Fig. 2, item 230; p. 0026 - natural language understanding techniques such as parsing and grammatical analysis may be performed using knowledge of, e.g., morphology and syntax, to derive the intended meaning of the text in output 220a. The output 230a of language understanding 230 may include a formal representation of the semantic and/or emotional content of the speech present in output 220a; p. 0091 - The processor may include one or more processors that are configured to execute software instructions. Processors of the processor may be single core or multicore, and the programs executed thereon may be configured for parallel or distributed processing); 

	processing the digital representation with the command processor (Un; Fig. 2, item 240a; p. 0028 - Accordingly, the semantic content output 240a of dialog engine 240 may correspond to a representation of the semantic content such as "today's weather sunny; temperature 72 degrees.");
	wherein the processing the digital representation with the emotion processor and the processing the digital representation with the command processor are performed in parallel (Un; Fig. 3, items 310 & 320; p. 0039 - semantic content generation block 310 generates semantic content 240.1a corresponding to information to be delivered to user, while emotion type classification block 320 generates an appropriate emotion type, represented by emotion type code 240.1b, to be imparted to semantic content 240.1a.);
	the method further comprising: 
	receiving, by a response processor, the first output and the second output (Un; Fig. 2, item 250; p. 0030 - language generation is performed on the outputs 240a, 240b of dialog engine 240. Language generation presents the output of dialog engine 240 in a natural language format, e.g., as sentences in a target language obeying lexical and grammatical rules, for ready comprehension by a human user); 

	Un, however, fails to disclose processing the digital representation with the command processor, including determining that a command cannot be extracted from the digital representation and generating a second output including the determination that a command cannot be extracted from the digital representation; providing the second output to the emotion processor; and inserting, with the emotion processor, a non-action into the second output based on the first output.
	Coin does teach processing the digital representation with the command processor, including determining that a command cannot be extracted from the digital representation and generating a second output including the determination that a command cannot be extracted from the digital representation; and providing the second output to the emotion processor and inserting, with the emotion processor, a non-action into the second output based on the first output (Coin; p. 0059 - if the conversation manager has a low level of confidence in what the human was saying (based on speech recognition, semantic analysis, etc.) (command cannot be extracted) then the Avatar may display a "puzzled" expression).
.
Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Un in view of Coin and further in view of Des Jardins (US PG Pub 20170055895).
 	As per claim 18, Un in view of Orr discloses the system of claim 16, upon which claim 18 depends.	Although Un teaches a plurality of types of computing devices. Un and Coin fails to explicitly teach wherein the mapping is partially based on a type of the user device. Des Jardins does teach wherein the mapping is partially based on a type of the user device (Des Jardins; p. 0029 – device identification information).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method and system of Un and Coin to include wherein the mapping is partially based on a type of the user device, as taught by Des Jardins, so that the device identification information may be used by the local office 103 to identify device activities (Des Jardins; p. 0029).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658